Citation Nr: 1539456	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected type II diabetes mellitus and Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder, to include as secondary to service-connected type II diabetes mellitus and Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

These matters come before the Board of Veterans' Appeals on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2010, the Veteran had a hearing before a Veterans Law Judge who has since retired from the Board.  The Board informed the Veteran that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  However, the Veteran declined that option and requested that the appeal be decided on the evidence of record, which includes the transcript of the August 2010 hearing.  See the July 2015 VA letter and response. 

In May 2011, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.

The Board has reviewed the Veteran's paper claims file, as well as the electronic records in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of service connection for a skin disorder, to include as secondary to service-connected type II diabetes mellitus and Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of a kidney disorder that was either caused or permanently made worse by his service-connected type II diabetes mellitus, or his exposure to Agent Orange.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a kidney disorder, to 
include as secondary to service-connected type II diabetes mellitus and Agent Orange exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In Dingess, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a VCAA notice letter in January 2008, prior to the initial adjudication in July 2008, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  Additionally, in accordance with the Board's May 2011 remand decision, VA issued a VCAA notice letter in June 2011 addressing the issues of entitlement to secondary service connection for a kidney disorder and for a skin disorder.  

In August 2010, the Veteran testified before a retired Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  Id. at 496-97.  The Veteran has not alleged that there were any deficiencies in the hearing.

Lastly, as stated above, VA notified the Veteran of the retirement of the VLJ who presided over his August 2010 hearing and the Veteran declined the option to have another hearing.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim, including obtaining the Veteran's service treatment records (STRs), VA medical treatment reports, and also affording him VA examinations in June 2008, July 2011, January 2012 and April 2012.  These examinations, considered along with the Veteran's STRs and other evidence of the record, provided sufficient detail for the Board to make a decision regarding the service connection claim for kidney disorder.
The appeal was remanded in May 2011, with instructions to (1) send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter addressing the issues of entitlement to secondary service connection for a kidney disorder and for a skin disorder; (2) schedule the Veteran for a VA skin examination to determine the nature and etiology of any skin disorder found, with all indicated tests and studies accomplished and provide an opinion with complete rationale as to whether any found skin disorder is related to service; (3) review the claims file and ensure that the foregoing development actions are completed in full, specifically, the VA examination report; (4) issue a statement of the case addressing the Veteran's denial of service connection for posttraumatic stress disorder (PTSD); and (4) issue a supplemental statement of the case (SSOC).  As the actions specified in the remand have been completed, the matter is properly before the Board for appellate review.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

Merits of the Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic disabilities, may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases, including type II diabetes mellitus, that shall be service-connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38  U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he has a kidney disorder related to his service-connected type II diabetes mellitus and Agent Orange exposure.  In June 2008, the Veteran attended a VA examination to assess the etiology of his type II diabetes mellitus and any other related secondary conditions, to include any kidney disorder.  During the examination, the Veteran denied any renal disease.  Additionally, the examiner noted that the Veteran did not have kidney disease and further noted that if/when a kidney disorder was present in the past, it was likely not related to diabetes.

The Board has reviewed the Veteran's treatment records, including VA treatment records from March 2006 through April 2009.  The Board notes one complaint of frequent urination in November 2008; however, the records are devoid of any other complaints, treatment or diagnosis of a kidney disorder.  The same is true for the January 2012 and April 2012 VA general medical examinations.  Both examiners reported that the Veteran did not have any renal disease.

The Board also reviewed VA test results from August 2011 and March 2014 documented in the medical records in Virtual VA.  In the August 2011 test results, the Veteran's kidney function was reported as normal.  See the January 2012 VA outpatient treatment record, p. 18.  The results of the March 2014 Comprehensive Metabolic Panel (measures kidney function) test were normal/acceptable, except that the Veteran's potassium level was slightly elevated.  See the July 2014 VA outpatient treatment record, p. 84.

The preponderance of the competent and credible evidence shows that the Veteran does not have a diagnosis of a kidney disorder.  In making this determination, the Board finds it significant that the only evidence of record indicating a diagnosis of a kidney disorder is the Veteran's assertions.  During the August 2010 hearing, the Veteran explained that he frequently uses the restroom and believed that his frequent urination was related to his type II diabetes mellitus.  See the August 2010 hearing transcript.  However, the Veteran also contended that he was not aware of any information that relates the kidney problems or urinary problems to diabetes.  

The Veteran is competent to report that he has continued to experience observable conditions (i.e. frequent urination) since his type II diabetes mellitus diagnosis in 2006.  Jandreau v. Nicholson, 492 F.3d 1372; Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Veteran has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  A diagnosis of a kidney disorder requires more extensive medical knowledge and/or testing by a medical professional.  Therefore, the Veteran's self-diagnosis is not probative.

A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  There is no evidence that the Veteran has a confirmed diagnosis of a kidney disorder.  With respect to the claim that he has symptoms without an underlying pathology to which the complaints can be attributed, there is no basis to find a disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See 38 U.S.C. § 1110; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The law provides that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a diagnosis of the claimed disability, a grant of service connection is not appropriate.

As there is no competent lay or medical evidence of record indicating that the Veteran has a current diagnosis of a kidney disorder, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.  As service connection on a secondary and presumptive basis also requires, as a threshold matter, that there be a current disability, service connection on these bases is also not warranted.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.307, 3.309(a).

The preponderance of the evidence of record is against a finding that the Veteran has a kidney disorder related to his military service, to include as secondary to service-connected type II diabetes mellitus and Agent Orange exposure.  Alemany v. Brown, 9 Vet. App. 518 (1996).




ORDER

Entitlement to service connection for a kidney disorder, to include as secondary to service-connected type II diabetes mellitus and Agent Orange exposure is denied.


REMAND

Remand is required in order to afford the Veteran an additional VA skin examination to determine whether any skin disorder is related to his military service or in the alternative, caused by his service connected type II diabetes mellitus or Agent Orange Exposure.

In July 2011, the Veteran was afforded a VA examination.  During this examination, the Veteran did not have an active eruption on his head or arms; however, he had scattered hypopigmented 4-6 mm macules on both of his arms.  The VA examiner stated that "by history, this sounds like polymorphous light eruption (PMLE), although porphyria cutanea tarda can cause a similar history and lesion and has been known to be associated with Agent Orange exposure."  See the July 2011 VA Medical Examination, p. 344.  The examiner recommended that the Veteran return when he has an eruption.  The examiner further stated that:

"Beyond that, all I can say is that if this is porphyria it is service connected as PCT has been linked to Agent Orange exposure.  Polymorphus light eruption has not been linked to chemical exposures, etc., perm my knowledge.  PMLE is a very common disorder."  See the July 2011 VA Medical Examination, p. 344.

After physical examination of the Veteran and review of the claims file, the VA examiner indicated that he could not be more specific as to whether the Veteran's history of skin eruptions could be associated with Agent Orange.  The Board finds that this VA examination is inadequate, as the examiner's opinion is confusing and inconclusive regarding whether the Veteran has a skin disorder related to his military service.

**As per our discussion, this is being remanded for a new VA skin exam.**

Accordingly, the case is REMANDED for the following actions:

1. Schedule a VA skin examination with a dermatologist to determine the nature and etiology of any current skin disorder or any skin disorder during the claim process.  The following considerations will govern the examination:

a. The claims file, including the Veteran's electronic file and a complete copy of this remand, must be made available to and reviewed by the examiner, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

b. The examiner must review the Veteran's statements and service treatment records, as well as medical records and personnel records in conjunction with the examination.  All diagnostic testing and evaluation should be performed.

c. Diagnose all skin disorders found to be present.

d. Determine whether any current skin disorder, or any skin disorder during the claims process, began in service, or is otherwise related to service, to include secondary to service connected diabetes mellitus, type II as well as due to exposure to Agent Orange.

e. With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* The Veteran claims that his skin disorder is caused by his military service, or in the alternative, caused by his service connected type II diabetes mellitus as well as due to Agent Orange exposure.

* Service treatment records do not show any complaint, treatment, or diagnosis of any skin condition during military service.

* April 2007 VA treatment records indicated that the Veteran was prescribed cream and shampoo for dermatitis due to sun exposure in April 2007.

* During a VA examination conducted in June 2008, the Veteran denied having a diabetic skin condition and the examiner noted that the if and when a skin condition was present in the past it was likely not related to diabetes.

* The July 2011 VA examination.

f. All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified skin disorder.  In regard to each identified skin disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's skin disorder was caused by or aggravated beyond the normal progression by his service-connected type II diabetes as well as due to Agent Orange exposure.  

g. All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

2. Conduct any other appropriate development deemed necessary.  Then, adjudicate the service connection claim for a skin disorder, to include secondary to type II diabetes mellitus as well as due to Agent Orange exposure.  If the claim is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and give him an appropriate period of time to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


